        Case 1:17-cv-09706-VSB Document 201 Filed 09/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
EMA FINANCIAL, LLC, a Delaware Limited Liability : Case No.: 17-cv-9706-VSB
Company,                                                                         :
                                                                                 :
                                    Plaintiff,                                   :
                                                                                 :
          - against -                                                            : STIPULATED PROTECTIVE
                                                                                 :         ORDER
JOEY NEW YORK, INC., a Nevada Corporation, RAR :
BEAUTY, LLC, a Florida Limited Liability Company,                                :
LABB, INC., a Florida Corporation, REFLEX                                        :
PRODUCTIONS, INC., a Florida Corporation, and JOEY :
CHANCIS, a Citizen of Florida, RICHARD CHANCIS, A :
Citizen of Florida, and RICHARD ROER, A Citizen of :
Florida,                                                                         :
                                                                                 :
                                    Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

VERNON S. BRODERICK, District Judge:


        The Court having found that good cause exists for issuance of an appropriately

tailored confidentiality order governing any materials related to any profits that

Plaintiff earned from conversions or sales of Joey New York, Inc. stock (the “Proceeds

Documentation”), it is therefore hereby

        ORDERED that any person subject to this Order — including without limitation the

parties to this action, their representatives, agents, experts and consultants, and all other

interested persons with actual or constructive notice of this Order — shall adhere to the

following terms, upon pain of contempt:


       1.      Definitions.
         Case 1:17-cv-09706-VSB Document 201 Filed 09/01/21 Page 2 of 5




               a.      Confidential Information. The term "Confidential Information" shall

       mean and include information contained or disclosed in any Proceeds Documentation and

       related trial testimony, and transcripts of trial testimony including data, summaries,

       exhibits, and compilations derived therefrom.



       2.      Scope. All documents, things, testimony, and other information, or the substance

thereof in any form, including documents and things produced by either party, exhibits, and any

other materials produced, and all copies, excerpts, abstracts, and summaries thereof produced,

given, or filed in any proceedings in this action with respect to materials that Plaintiff submits in

camera regarding any profits that Plaintiff earned from conversions or sales of Joey New York,

Inc. stock and related documentation and information shall be subject to this Stipulation and Order

concerning Confidential Information as set forth below.

       (3)     General Protections.      Documents designated "CONFIDENTIAL" under this

Order shall not be used or disclosed by the parties or counsel for the parties or any other persons

identified below for any purposes whatsoever other than preparing for and conducting the litigation

in which the documents were disclosed (including any appeal of that litigation). In the event that

a party inadvertently or unintentionally disseminates "CONFIDENTIAL" information to someone

not entitled to receive the document or information, it shall immediately notify the producing party

and shall use its best efforts to retrieve the documents or information, and secure the agreement of

the recipient not to disclose the "CONFIDENTIAL" information.

               b.      Limited Disclosure of "CONFIDENTIAL" Materials. The parties and

       counsel for the parties shall not disclose or permit the disclosure of any documents

       designated "CONFIDENTIAL" under the terms of this Order to any other person or entity



                                                 2
 Case 1:17-cv-09706-VSB Document 201 Filed 09/01/21 Page 3 of 5




except as set forth in subparagraphs (1)-(6) below. Subject to these requirements, the

following categories of persons may be allowed to review documents that have been

designated "CONFIDENTIAL" pursuant to this Order:

              (1)    in-house counsel and owners, managers, or employees of a party to

              this order, but only to the extent counsel of record shall determine that the

              specific individual’s assistance is necessary to the conduct of the litigation

              in which the information is disclosed and then only after the person to whom

              disclosure is to be made has executed an acknowledgment (in the form set

              forth at Exhibit A hereto) that he or she has read and understands the terms

              of this Order and is bound by it;

              (2)    outside counsel of record and employees of outside counsel of

              record involved in the preparation and trial of this action;

              (3)    independent contractor lawyers and their agency staff members who

              may assist outside counsel in this action and then only after independent

              contractor lawyer and/or staff member to whom disclosure is to be made

              acknowledges and agrees to be bound by at the terms of Exhibit A hereto;

              (4)    court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of

              documents;

              (5)    any person who is indicated on the face of a document to have been

              an author, addressee, or copy recipient of the document, or the original

              source of the information; and




                                        3
         Case 1:17-cv-09706-VSB Document 201 Filed 09/01/21 Page 4 of 5




                       (6)     other persons only upon consent of the producing party or upon

                       order of the Court and on such conditions as are agreed to or ordered and

                       then only after the person to whom disclosure is to be made has executed

                       an acknowledgment (in the form set forth at Exhibit A hereto) that he or she

                       has read and understands the terms of this Order and is bound by it.


       Persons Bound. This Order shall take effect when entered and shall be binding upon all

Parties in this action, counsel in this action, and their respective law firms and clients.



       IT IS SO STIPULATED.



 Law Office of Jeffrey Fleischmann PC                  by:/s/Joey Chancis
                                                       ____________________________
                                                       JOEY CHANCIS
 By:
 Jeffrey
    f    Fleischmann,
          l i h         Esq.                           by:/s/Richard Roer
                                                       ____________________________
 150 Broadway, Suite 900                               RICHARD ROER
 New York, New York 10038
 Tel. (646) 657-9623                                   by:/s/Richard Chancis
                                                       ____________________________
 Fax (646) 351-0694                                    RICHARD CHANCIS
 Attorney for Plaintiff EMA Financial LLC



       IT IS SO ORDERED, this ______
                                1st  day of September, 2021.




                                                         Hon. Vernon S. Broderick
                                                         District Judge
                                                         United States District Court
                                                         for the Southern District of New York


                                                   4
           Case 1:17-cv-09706-VSB Document 201 Filed 09/01/21 Page 5 of 5


                    EXHIBIT A TO THE STIPULATED PROTECTIVE ORDER

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 EMA FINANCIAL, LLC, a Delaware Limited Liability :                                   Case No.: 17-cv-9706-VSB
 Company,                                                                         :
                                                                                  :
                                     Plaintiff,                                   :
                                                                                  :
           - against -                                                            :
                                                                                  :
 JOEY NEW YORK, INC., a Nevada Corporation, RAR :
 BEAUTY, LLC, a Florida Limited Liability Company,                                :
 LABB, INC., a Florida Corporation, REFLEX                                        :
 PRODUCTIONS, INC., a Florida Corporation, and JOEY :
 CHANCIS, a Citizen of Florida, RICHARD CHANCIS, A :
 Citizen of Florida, and RICHARD ROER, A Citizen of :
 Florida,                                                                         :
                                                                                  :
                                     Defendants.                                  :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         The undersigned hereby acknowledges that he/she has read the Stipulated Protective Order dated
                   , in the above captioned action, understands the terms thereof, and agrees to be bound by
such terms. The undersigned submits to the jurisdiction of the United States District Court for the Southern
District of New York in matters relating to the Stipulated Protective Order and understands that the terms
of said Stipulated Protective Order obligate him/her to treat all discovery materials designated
"CONFIDENTIAL" and/or "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY"
strictly in accordance with the terms and conditions of the Order, use such information solely for the
purposes of the above-captioned action, and not to disclose any such information to any other person, firm,
or concern. The undersigned acknowledges that violation of the Stipulated Protective Order may result in
penalties for contempt of court.


         Name:

         Job Title:

         Employer:

         Business Address:

         Date:                                     Signature:


                                                                5
